                                            Case 5:19-cv-07791-EJD Document 25 Filed 03/08/21 Page 1 of 9




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           CHARLES NICHOLSON,
                                  11                                                     Case No. 19-07791 EJD (PR)
                                                       Plaintiff,
                                  12                                                     ORDER GRANTING MOTION FOR
Northern District of California




                                                 v.                                      SUMMARY JUDGMENT;
 United States District Court




                                  13                                                     DENYING MOTION TO STAY
                                                                                         DISCOVERY AS MOOT
                                  14       D. SANDO,
                                  15                   Defendant.                        (Docket Nos. 20, 21)
                                  16

                                  17

                                  18          Plaintiff, a California state prisoner, filed a pro se civil rights complaints under 42
                                  19   U.S.C. § 1983 against Correctional Officer D. Sando at Salinas Valley State Prison
                                  20   (“SVSP”), where he was formerly housed. Dkt. No. 1. The Court found the complaint,
                                  21   liberally construed, stated cognizable Eighth Amendment claims, and ordered the matter
                                  22   served on Defendant. Dkt. No. 14.
                                  23          Defendant Sando filed a motion for summary judgment asserting that Plaintiff
                                  24   failed to exhaust administrative remedies before filing this suit. Dkt. No. 20. 1 Defendant
                                  25

                                  26   1
                                        In support of the motion, Defendant provides the declaration of non-party Howard
                                  27   Moseley, Associate Director of the Office of Appeals for the California Department of
                                       Corrections and Rehabilitation (“CDCR”), along with exhibits, Dkt. No. 20-2, and non-
                                  28   party T. Lee, Appeals Examiner for the Office of Appeals, Dkt. No. 20-3.
                                             Case 5:19-cv-07791-EJD Document 25 Filed 03/08/21 Page 2 of 9




                                   1   also requests the Court take judicial notice of the 2019 Department Operations Manual for
                                   2   the CDCR, section 54100.1, Modifications Orders. Dkt. No. 20-4, Ex. 1. Because the
                                   3   facts therein can be accurately and readily determined from sources whose accuracy cannot
                                   4   reasonably be questioned, the request is GRANTED. See Fed. R. Evid. 201(b)(2); City of
                                   5   Sausalito v. O’Neill, 386 F.3d 1186, 1224 n.2 (9th Cir. 2004). Plaintiff filed a single page
                                   6   opposition, Dkt. No. 22, and Defendant filed a reply, Dkt. No. 23. For the reasons
                                   7   discussed below, Defendant’s motion for summary judgment is GRANTED.
                                   8

                                   9                                           DISCUSSION
                                  10   I.       Statement of Facts2
                                  11            A.     Plaintiff’s Claim
                                  12            Plaintiff claims that on July 29, 2019, Defendant Correctional Officer D. Sando
Northern District of California
 United States District Court




                                  13   used pepper spray on him while Plaintiff was merely attempting to walk into his cell. Dkt.
                                  14   No. 1 at 11. Plaintiff claims he had on mechanical waist restraints at the time. Id.
                                  15   Plaintiff claims that after the incident, he was not allowed to shower and properly
                                  16   decontaminate, resulting in the loss of vision and breaching problems. Id. Plaintiff claims
                                  17   Defendant’s actions violated the Eighth Amendment because he maliciously and
                                  18   sadistically used pepper spray to cause harm, and that Defendant’s refusal to allow
                                  19   Plaintiff to shower and decontaminate showed a total disregard to the harm he exposed
                                  20   Plaintiff to and jeopardized his health and safety. Id. at 15. The Court found the
                                  21   allegations stated cognizable Eighth Amendment claims for excessive force based on the
                                  22   unwarranted use of pepper spray, see Hudson v. McMillian, 503 U.S. 1, 8 (1992), and the
                                  23   deliberate indifference to Plaintiff’s health, see Helling v. McKinney, 509 U.S. 25, 31
                                  24   (1993). Dkt. No. 14 at 2.
                                  25   ///
                                  26
                                       2
                                  27       The following facts are undisputed unless otherwise indicated.

                                  28                                                  2
                                             Case 5:19-cv-07791-EJD Document 25 Filed 03/08/21 Page 3 of 9




                                   1           B.     Administrative Grievance
                                   2           According to the papers filed with his complaint, Plaintiff submitted an
                                   3   administrative appeal on July 29, 2019, in which he claimed that at 8:00 a.m. that morning,
                                   4   Defendant Sando “push[ed] me in the cell, sprayed me [with pepper spray], sprayed me
                                   5   again in my left eye and kick[ed] me in my buttocks one time then left me in contaminated
                                   6   cell for one hour” before he was “put [] in the show[er].” Dkt. No. 1 at 48, 50. Plaintiff
                                   7   indicated that the subject of his appeal was “complaint on staff” and he requested “[t]o be
                                   8   financially compensated for unnecessary use of force.” Id. at 48. The appeal was assigned
                                   9   Log No. SVSP-L-19-04028, processed as a staff complaint, and accordingly, bypassed at
                                  10   the first level of review on July 30, 2019. Id. at 48, 60-61. The appeal was partially
                                  11   granted at the second level of review on October 9, 2019. Id. at 60-61. In the second level
                                  12   appeal decision, Plaintiff was informed that a confidential inquiry had been conducted, and
Northern District of California
 United States District Court




                                  13   that staff was found not to have violated CDCR policy with respect to one or more of the
                                  14   issues appealed. Id. at 61. Plaintiff was informed that “[a]llegations of staff misconduct
                                  15   do not limit or restrict the availability of further relief via the inmate appeals process.” Id.
                                  16   The second level decision ended with the following paragraph:
                                  17
                                               If you wish to appeal the decision and/or exhaust administrative remedies,
                                  18           you must submit your staff complaint appeal through all levels of appeal
                                               review up to, and including, the Secretary’s/Third Level of Review. Once a
                                  19           decision has been rendered at the Third Level, administrative remedies will
                                  20
                                               be considered exhausted.
                                       Id. The records of the Office of Appeals do not show that Plaintiff submitted inmate
                                  21
                                       appeal Log No. SVSP-L-19-04028 to the third level of review. Mosely Decl. ¶¶ 7-8. Dkt.
                                  22
                                       No. 20-2.
                                  23
                                               According to the complaint, Plaintiff believed that the partial granting of the appeal
                                  24
                                       at the second level of review on October 9, 2019, “exhausted all available and unavailable
                                  25
                                       remedies within CDCR.” Dkt. No. 1 at 13.
                                  26
                                       ///
                                  27

                                  28                                                   3
                                             Case 5:19-cv-07791-EJD Document 25 Filed 03/08/21 Page 4 of 9




                                   1   II.     Summary Judgment
                                   2           Summary judgment is proper where the pleadings, discovery and affidavits show
                                   3   that there is “no genuine dispute as to any material fact and the movant is entitled to
                                   4   judgment as a matter of law.” Fed. R. Civ. P. 56(a). A court will grant summary judgment
                                   5   “against a party who fails to make a showing sufficient to establish the existence of an
                                   6   element essential to that party’s case, and on which that party will bear the burden of proof
                                   7   at trial . . . since a complete failure of proof concerning an essential element of the
                                   8   nonmoving party’s case necessarily renders all other facts immaterial.” Celotex Corp. v.
                                   9   Cattrett, 477 U.S. 317, 322-23 (1986). A fact is material if it might affect the outcome of
                                  10   the lawsuit under governing law, and a dispute about such a material fact is genuine “if the
                                  11   evidence is such that a reasonable jury could return a verdict for the nonmoving party.”
                                  12   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
Northern District of California
 United States District Court




                                  13           Generally, the moving party bears the initial burden of identifying those portions of
                                  14   the record which demonstrate the absence of a genuine issue of material fact. See Celotex
                                  15   Corp., 477 U.S. at 323. Where the moving party will have the burden of proof on an issue
                                  16   at trial, it must affirmatively demonstrate that no reasonable trier of fact could find other
                                  17   than for the moving party. But on an issue for which the opposing party will have the
                                  18   burden of proof at trial, the moving party need only point out “that there is an absence of
                                  19   evidence to support the nonmoving party’s case.” Id. at 325. If the evidence in opposition
                                  20   to the motion is merely colorable, or is not significantly probative, summary judgment may
                                  21   be granted. See Liberty Lobby, 477 U.S. at 249-50.
                                  22           The burden then shifts to the nonmoving party to “go beyond the pleadings and by
                                  23   her own affidavits, or by the ‘depositions, answers to interrogatories, and admissions on
                                  24   file,’ designate specific facts showing that there is a genuine issue for trial.’” Celotex
                                  25   Corp., 477 U.S. at 324 (citations omitted). If the nonmoving party fails to make this
                                  26   showing, “the moving party is entitled to judgment as a matter of law.” Id. at 323.
                                  27           The Court’s function on a summary judgment motion is not to make credibility
                                  28                                                  4
                                          Case 5:19-cv-07791-EJD Document 25 Filed 03/08/21 Page 5 of 9




                                   1   determinations or weigh conflicting evidence with respect to a material fact. See T.W.
                                   2   Elec. Serv., Inc. V. Pacific Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987).
                                   3   The evidence must be viewed in the light most favorable to the nonmoving party, and the
                                   4   inferences to be drawn from the facts must be viewed in a light most favorable to the
                                   5   nonmoving party. See id. at 631. It is not the task of the district court to scour the record
                                   6   in search of a genuine issue of triable fact. Keenan v. Allen, 91 F.3d 1275, 1279 (9th Cir.
                                   7   1996). The nonmoving party has the burden of identifying with reasonable particularity
                                   8   the evidence that precludes summary judgment. Id. If the nonmoving party fails to do so,
                                   9   the district court may properly grant summary judgment in favor of the moving party. See
                                  10   id.; see, e.g., Carmen v. San Francisco Unified School District, 237 F.3d 1026, 1028-29
                                  11   (9th Cir. 2001).
                                  12          A.     Exhaustion
Northern District of California
 United States District Court




                                  13          The Prison Litigation Reform Act of 1995 (“PLRA”) amended 42 U.S.C. § 1997e to
                                  14   provide that “[n]o action shall be brought with respect to prison conditions under [42
                                  15   U.S.C. § 1983], or any other Federal law, by a prisoner confined in any jail, prison, or
                                  16   other correctional facility until such administrative remedies as are available are
                                  17   exhausted.” 42 U.S.C. § 1997e(a). Exhaustion is mandatory and no longer left to the
                                  18   discretion of the district court. Woodford v. Ngo, 548 U.S. 81, 84 (2006) (citing Booth v.
                                  19   Churner, 532 U.S. 731, 739 (2001)). “Prisoners must now exhaust all ‘available’
                                  20   remedies, not just those that meet federal standards.” Id. Even when the relief sought
                                  21   cannot be granted by the administrative process, i.e., monetary damages, a prisoner must
                                  22   still exhaust administrative remedies. Id. at 85-86 (citing Booth, 532 U.S. at 734). The
                                  23   PLRA’s exhaustion requirement requires “proper exhaustion” of available administrative
                                  24   remedies. Id. at 93. An action must be dismissed unless the prisoner exhausted his
                                  25   available administrative remedies before he or she filed suit, even if the prisoner fully
                                  26   exhausts while the suit is pending. McKinney v. Carey, 311 F.3d 1198, 1199 (9th Cir.
                                  27   2002); see Vaden v. Summerhill, 449 F.3d 1047, 1051 (9th Cir. 2006) (where
                                  28                                                 5
                                           Case 5:19-cv-07791-EJD Document 25 Filed 03/08/21 Page 6 of 9




                                   1   administrative remedies are not exhausted before the prisoner sends his complaint to the
                                   2   court it will be dismissed even if exhaustion is completed by the time the complaint is
                                   3   actually filed).
                                   4          The California Department of Corrections and Rehabilitation (“CDCR”) provides
                                   5   its inmates and parolees the right to appeal administratively “any departmental decision,
                                   6   action, condition, or policy which they can demonstrate as having an adverse effect upon
                                   7   their welfare.” Cal. Code Regs. tit. 15, § 3084.1(a). It also provides its inmates the right
                                   8   to file administrative appeals alleging misconduct by correctional officers. See id. §
                                   9   3084.1(e). Under the current regulations, in order to exhaust available administrative
                                  10   remedies within this system, a prisoner must submit his complaint on CDCR Form 602
                                  11   (referred to as a “602”) and proceed through three levels of appeal: (1) first formal level
                                  12   appeal filed with one of the institution’s appeal coordinators, (2) second formal level
Northern District of California
 United States District Court




                                  13   appeal filed with the institution head or designee, and (3) third formal level appeal filed
                                  14   with the CDCR director or designee. Id. § 3084.7.
                                  15          Failure to exhaust under the Prison Litigation Reform Act, 42 U.S.C. § 1997e(a)
                                  16   (PLRA), is “an affirmative defense the defendant must plead and prove.” Jones v. Bock,
                                  17   549 U.S. 199, 204, 216 (2007). Defendants have the burden of raising and proving the
                                  18   absence of exhaustion, and inmates are not required to specifically plead or demonstrate
                                  19   exhaustion in their complaints. Id. at 215-17. In the rare event that a failure to exhaust is
                                  20   clear on the face of the complaint, a defendant may move for dismissal under Rule
                                  21   12(b)(6) of the Federal Rules of Civil Procedure. Albino v. Baca, 747 F.3d 1162, 1166
                                  22   (9th Cir. 2014) (en banc).3
                                  23          The defendant’s burden is to prove that there was an available administrative
                                  24
                                       3
                                  25     In Albino, the Ninth Circuit, sitting en banc, overruled Wyatt v. Terhune, 315 F.3d 1108,
                                       1119 (9th Cir. 2003), which held that failure to exhaust available administrative remedies
                                  26   under the PLRA, should be raised by a defendant as an unenumerated Rule 12(b) motion.
                                       Albino, 747 F.3d at 1166. “[A] failure to exhaust is more appropriately handled under the
                                  27   framework of the existing rules than under an ‘unenumerated’ (that is, non-existent) rule.”
                                       Id.
                                  28                                                 6
                                          Case 5:19-cv-07791-EJD Document 25 Filed 03/08/21 Page 7 of 9




                                   1   remedy and that the prisoner did not exhaust that available administrative remedy. Id. at
                                   2   1172; see id. at 1176 (reversing district court’s grant of summary judgment to defendants
                                   3   on issue of exhaustion because defendants did not carry their initial burden of proving their
                                   4   affirmative defense that there was an available administrative remedy that prisoner
                                   5   plaintiff failed to exhaust); see also Brown v. Valoff, 422 F.3d 926, 936-37 (9th Cir. 2005)
                                   6   (as there can be no absence of exhaustion unless some relief remains available, movant
                                   7   claiming lack of exhaustion must demonstrate that pertinent relief remained available,
                                   8   whether at unexhausted levels or through awaiting results of relief already granted as result
                                   9   of that process). Once the defendant has carried that burden, the prisoner has the burden of
                                  10   production. Albino, 747 F.3d at 1172. That is, the burden shifts to the prisoner to come
                                  11   forward with evidence showing that there is something in his particular case that made the
                                  12   existing and generally available administrative remedies effectively unavailable to him.
Northern District of California
 United States District Court




                                  13   Id. But as required by Jones, the ultimate burden of proof remains with the defendant. Id.
                                  14          Defendant argues that Plaintiff failed to exhaust administrative remedies with
                                  15   respect to the claims against him because Plaintiff failed to pursue his appeal through all
                                  16   levels of appeal, which includes the third level of review, before filing suit. Dkt. No. 20 at
                                  17   5. Defendant argues that there was still pertinent relief available to Plaintiff after the
                                  18   second level decision was issued because the third level of review could have found
                                  19   deficiencies in the second level of review’s decision and requested the second level
                                  20   provide an amended response. Dkt. No. 20 at 6-7. Defendant provides the declaration of
                                  21   Captain Lee, an Appeals Examiner at the Office of Appeals for nearly five years, who has
                                  22   personally seen numerous amended decisions that changed the institutional determination
                                  23   from “staff did not violate CDCR policy” to “staff did violate CDCR policy” after a staff
                                  24   complaint was sent back to the second level for an amended response. Lee Decl. ¶¶ 1, 3;
                                  25   Dkt. No. 20-4.
                                  26          In opposition, Plaintiff merely asserts that remedies were exhausted when “602 was
                                  27   partially granted which he believes was an “admission to guilt” and therefore “no reason to
                                  28                                                  7
                                          Case 5:19-cv-07791-EJD Document 25 Filed 03/08/21 Page 8 of 9




                                   1   go to next level.” Dkt. No. 22 at 1. In reply, Defendant asserts that he has demonstrated
                                   2   that pertinent relief remained available to Plaintiff after the partial grant at the second level
                                   3   of review. Dkt. No. 23 at 2. Plaintiff’s burden was then to show that existing and
                                   4   generally available administrative remedies were effectively unavailable to him. Id.
                                   5   Because Plaintiff failed to meet that burden, Defendant asserts that the Court should grant
                                   6   his motion in its entirety. Id. at 3.
                                   7          Viewing the undisputed evidence in the light most favorable to Plaintiff, the Court
                                   8   finds that Plaintiff failed to properly exhaust administrative remedies for his claim against
                                   9   Defendant Sando. The CDCR regulations provide that exhaustion of administrative
                                  10   remedies requires a prisoner to submit his 602 form through three levels of appeal,
                                  11   concluding with the third level of review. Cal. Code Regs. tit. 15, § 3084.7. It is
                                  12   undisputed that Plaintiff did not submit his grievance to the third level of review. See
Northern District of California
 United States District Court




                                  13   supra at 3. Plaintiff asserts that the partial grant at the second level of review was an
                                  14   “admission of guilt” and therefore there was no reason to go to the next level. Dkt. No. 22
                                  15   at 1. Plaintiff is simply mistaken. As stated above, the regulations clearly state that
                                  16   exhaustion of administrative remedies requires that a grievance be submitted all the way
                                  17   through the third level of review. Furthermore, the second level of appeal decision clearly
                                  18   notified Plaintiff that to exhaust administrative remedies, he must submit his staff
                                  19   complaint “through all levels of appeal review up to, and including, the Secretary’s/Third
                                  20   Level of Review” and that administrative remedies would be considered exhausted “[o]nce
                                  21   a decision has been rendered at the Third Level.” See supra at 3; Dkt. No. 1 at 61.
                                  22   However, he did not do so. Accordingly, Defendant has carried his burden of
                                  23   demonstrating that there was an available administrative remedy remaining to Plaintiff in
                                  24   that he could have appealed to the third level of review, and that Plaintiff did not exhaust
                                  25   that available remedy. Albino, 747 F.3d at 1172. The burden therefore shifted to Plaintiff
                                  26   to come forward with evidence showing that there was something in his particular case that
                                  27   made the existing and generally available administrative remedies effectively unavailable
                                  28                                                   8
                                           Case 5:19-cv-07791-EJD Document 25 Filed 03/08/21 Page 9 of 9




                                   1   to him. Id. Plaintiff has failed to do so.
                                   2            Based on the foregoing, Defendant has shown that Plaintiff failed to properly
                                   3   exhaust all available administrative remedies with respect to the Eighth Amendment
                                   4   claims against him. Plaintiff has failed in opposition to show that there was something in
                                   5   his particular case that made the existing and generally available administrative remedies
                                   6   effectively unavailable to him or that he was incapable of filing a timely appeal. Albino,
                                   7   747 F.3d at 1172. Accordingly, Defendant is entitled to summary judgment under Rule 56
                                   8   based on Plaintiff’s failure to exhaust administrative remedies. Id. at 1166.
                                   9

                                  10                                                    CONCLUSION
                                  11            For the reasons stated above, Defendant D. Sando’s motion for summary judgment
                                  12   is GRANTED. Dkt. No. 20. The Eighth Amendment claims against him are
Northern District of California
 United States District Court




                                  13   DISMISSED for failure to exhaust administrative remedies. See Albino, 747 F.3d at
                                  14   1166. The motion to stay discovery is DENIED as moot. Dkt. No. 21.
                                  15            This order terminates Docket Nos. 20 and 21.
                                  16            IT IS SO ORDERED.
                                               3/5/2021
                                       Dated: _____________________                             ________________________
                                  17
                                                                                                EDWARD J. DAVILA
                                  18
                                                                                                United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order Granting Def’s’ MSJ; Deny Motion as Moot
                                  25   PRO-SE\EJD\CR.19\07791Nicholson_grant.msj(exh)

                                  26

                                  27

                                  28                                                        9
